Citation Nr: 0405511	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  94-28 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES


1.  Entitlement to service connection for peripheral 
neuropathy of bilateral lower extremities.

2.  Entitlement to service connection for diabetic 
retinopathy. 

3.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling. 

4.  Entitlement to an increased rating for a tender scar, 
residual of a left ankle laceration, currently evaluated as 
10 percent disabling. 

5.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling. 

6.  Entitlement to special monthly compensation for loss of 
use of creative organ.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968 and from December 1970 to April 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision as well 
as by an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.   

The case was previously before the Board in March 1998, at 
which time it was Remanded to obtain additional records and 
to afford the veteran medical examinations.  The requested 
development was completed, and the case was again before the 
Board for appellate consideration of the issues on appeal in 
May 2002.  At that time the Board denied the veteran's 
claims, and the appellant appealed to United States Court of 
Appeals for Veterans Claims (hereinafter, "Court").  The 
Veterans Claims Assistance Act of 2000, infra, was enacted 
during the pendency of the appeal.  The Board's decision was 
partially vacated and remanded for reconsideration of the 
veteran's claims taking the new law into more detailed 
account. 

The Board also notes that entitlement to service connection 
for peripheral neuropathy and diabetic retinopathy, as well 
as an increased rating claim for diabetes together with a 
claim for entitlement to special monthly compensation were 
denied in an April 2003 rating decision.  A notice of 
disagreement was received in May 2003; however, a statement 
of the case has not been promulgated as to those claims.  
Accordingly, they are also remanded to the RO for disposition 
as appropriate.  Manlincon v. West, 12 Vet App 238 (1999).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002).  Among other things, this law redefines 
the obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003). 

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), interpreted VA 's obligations under the VCAA, noting 
that a claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary." 38 U.S.C.A. § 5100.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
As part of the notice, VA must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.

As noted above, the RO has not issued a statement of the case 
on the issues pertaining to peripheral neuropathy and 
diabetic retinopathy, as well as an increased rating claim 
for diabetes together with a claim for entitlement to special 
monthly compensation.  Where a veteran has submitted a timely 
notice of disagreement with an adverse decision and the RO 
did not subsequently issue a statement of the case addressing 
the issue(s), the Board should remand the issue(s) to the RO 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

It is also noted that the criteria for evaluating back 
disabilities were changed in September 2002 and again in 
September 2003 and that the criteria for evaluation skin 
disorders were changed in August 2002.  The veteran is 
entitled to evaluation of pertinent disabilities under the 
new criteria.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the Veterans Claims Assistance Act of 
2000, specifically including all 
provisions under 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159(c)).  In particular, the RO 
should ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The RO should issue a statement of 
the case to the veteran and 
representative addressing the issues of 
entitlement to service connection for 
peripheral neuropathy of the bilateral 
lower extremities and diabetic 
retinopathy, as well as an increased 
rating claim for diabetes together with 
entitlement to special monthly 
compensation.  

3.  The veteran should be  afforded a VA 
medical examination(s) by a VA physician 
or appropriate specialist to  ascertain 
the current status of his service 
connected lumbar disabilities currently 
on appeal.  Any special tests deemed  
warranted by the examiner should be 
administered.  All pertinent evaluation 
criteria should be addressed.  The 
complete rationale for all opinions 
expressed must be provided.  

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed.  The examiner is requested to 
review the claims folder, including the 
service medical records and record that 
such review was conducted.  All reports  
should be typed.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issues on appeal 
to include consideration of the pertinent 
disabilities under recently revised 
evaluation criteria for the back and the 
skin.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  However, 
issues of entitlement to service 
connection for peripheral neuropathy of 
the bilateral lower extremities and 
diabetic retinopathy, as well as an 
increased rating claim for diabetes 
together with entitlement to special 
monthly compensation should not be 
certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of the 
appeal.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with the duty 
to assist and for due process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




